Exhibit 10.1

 



AMENDMENT

 

to the Share Purchase Agreement between

 

Daulton Capital Corp and the Shareholders of Grimsby Investments Ltd

 

This AMENDMENT to the Share Purchase Agreement between Daulton Corporation and
the shareholders of Grimsby Investments Ltd. of May 12th , 2012, is written
solely to address two previous conditions between the parties, namely the
Company's obligations under that agreement to tender preferred shares and funds
payable to the shareholders of Grimsby Investments Ltd.

 

Both parties to the original Agreement have come together to address certain
base readjustments to the original contract in order to maintain the business
viability of the contract between the parties.

 

§a of that Agreement called for $75,000,000 of the debt to be converted into
preferred shares. This section and obligation is specifically waved and
cancelled.

 

§b of that Agreement called for $75,000,000 of the debt to be secured by a 10
year Promissory Note. This section and obligation is specifically amended by the
waiver and cancellation of obligation to pay $67,500,000 of the debt. The
remaining $7,500,000 of the debt remains, and shall be evidenced by 10 year
Promissory Note in favor of Endx Pte Limited and TigerSprey Pte Limited.

 

All other aspects of the original Share Purchase Agreement are unchanged and
this Amendment should have no effect upon any other clause other than the two
addressed herein.

 

DATED: August 28th, 2012

 

/s/ Arun Pudur

Arun Pudur, Director, Daulton Corp.

 

/s/ Brian James Smith

Brian James Smith, Director, Daulton Corp.

 

/s/ Arun Pudur

Arun Pudur, Representative of Grimsby Shareholders

 

/s/ Arun Ramachandran

Arun Ramachandran, Director, Daulton Corp.

